— -The hole into which plaintiff’s leg plunged was, according to his testimony, full of mud and water. It was evidently not discoverable as a hole at the time, anti there was no showing as to how long it had existed or that it had existed for a sufficient length of time that, in the exercise of reasonable care, the defendant should have learned of the condition. Judgment unanimously reversed, with costs to the appellant, and judgment is directed to be entered in favor of the appellant dismissing the complaint herein, with costs. Present — Peck, P. J., Dore, Cohn and Callahan, JJ.